THOMPSON, Judge.
Appellant filed a motion for post-conviction relief pursuant to Fla.R.Crim.P. 3.850 alleging ineffective assistance of counsel in that his court appointed attorney failed to conduct an adequate pretrial investigation. He also alleges that counsel deliberately sabotaged his defense by conceding his *530guilt at trial. The court summarily denied the motion, stating that it failed “to allege a factual basis upon which relief can be granted.” However, no portion of the transcript or record has been attached to the lower court’s order in support of its denial of appellant’s motion. Summary denial of a facially sufficient motion for post conviction relief is improper unless the court attaches to its order the portions of the record refuting the allegations.
The lower court’s order is reversed, and the case is remanded so that the court may either attach portions of the record conclusively showing appellant is entitled to no relief or hold an evidentiary hearing.
REVERSED and REMANDED.
ZEHMER, J., concurs.
BARFIELD, J., dissents without opinion.